Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 1 of 25 PageID 280




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

REGINALD ROUNDTREE,

                Plaintiff,

v.                                                             Case No.: 8:19-cv-02857-CEH-SPF

TEGNA, INC., a foreign corporation, and
PACIFIC AND SOUTHERN, LLC, a foreign
corporation,

            Defendants.
____________________________________/

                               SECOND AMENDED COMPLAINT

        COMES NOW, Plaintiff, REGINALD ROUNDTREE, by and through his undersigned

counsel, and hereby sues Defendants, TEGNA, INC., a foreign corporation, and PACIFIC AND

SOUTHERN, LLC, a foreign corporation, and states as follows:

                                 JURISDICTION AND VENUE

        1.      This Court has jurisdiction pursuant to 28 U.S.C. 1331.

        2.      Venue lies within the Middle District of Florida pursuant to 28 U.S.C. 1391(b)

because a substantial part of the events giving rise to this claim arose in this Judicial District.

        3.      Plaintiff, REGINALD ROUNDTREE (hereinafter “ROUNDTREE”) is a resident

of Pinellas County, Florida.

        4.      Defendant, TEGNA, INC. (hereinafter “TEGNA”) is a foreign corporation,

licensed and authorized to conduct business in the State of Florida and doing business within this

Judicial District.

        5.      Defendant, PACIFIC AND SOUTHERN, LLC (hereinafter “PACIFIC”) is a

foreign corporation, licensed and authorized to conduct business in the State of Florida and doing
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 2 of 25 PageID 281




business within this Judicial District.

                            ADMINISTRATIVE PREREQUISITES

       6.      All conditions precedent to bringing this action have occurred.

       7.      On or about January 29, 2019, ROUNDTREE timely filed a Charge of

discrimination with the Equal Employment Opportunity Commission (EEOC) and the Florida

Commission on Human Relations (FCHR). A copy of the Charge is attached as Exhibit “A”.

       8.      On or about February 14, 2019, ROUNDTREE timely filed a second Charge of

discrimination for wrongful termination with the Equal Employment Opportunity Commission

(EEOC) and the Florida Commission on Human Relations (FCHR). A copy of the Charge is

attached as Exhibit “B”.

       9.      More than 180 days have passed since the filing of both Charges.

       10.     A Notice of Right to Sue were received from the EEOC for each Charge, copies of

which are attached as Exhibits “C” and “D,” respectively. This Complaint has been filed within

ninety (90) days of receipt thereof.

       11.     Defendant, TEGNA, is an employer as defined by the laws under which this action

is brought and employs the required number of employees.

       12.     Defendant, PACIFIC, is an employer as defined by the laws under which this action

is brought and employs the required number of employees.

                                  GENERAL ALLEGATIONS

       13.     Plaintiff is a male over the age of 40 years old.

       14.     Defendant PACIFIC is a Delaware company that owns and operates WTSP

Channel 10 (“the Station”), a television broadcast station physically located in Pinellas County

Florida and broadcasting throughout the Tampa Bay metropolitan area, and at all times material
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 3 of 25 PageID 282




hereto, was the co-employer of the Plaintiff.

        15.       Defendant PACIFIC is wholly owned by TEGNA, a Delaware company, which

controls the operations of PACIFIC.

        16.       TEGNA is the manager of Defendant PACIFIC as the term “manager” is defined

by Delaware Code Title 6, Section 18-101. As such, all material decisions and actions regarding

the employment of Plaintiff alleged herein were made, directed, or participated in by TEGNA.

        17.       At the time of the violations of law alleged herein, Defendant TEGNA was

operating as the manager of Defendant PACIFIC, and therefore all material decisions and actions

taken by Defendant PACIFIC were also made by TEGNA and/or its officers and employees.

        18.       At the time of the violations of law alleged herein, Defendant TEGNA and

Defendant PACIFIC were operating as joint employers of Plaintiff ROUNDTREE under the law.

        19.       Plaintiff, ROUNDTREE, began his employment as an “on-air” Anchor at the

Station approximately thirty years ago.

        20.       In years past, Plaintiff, ROUNDTREE was offered contracts to work at the Station

which were multiple years in duration.

        21.       However, in recent years Plaintiff was offered contracts of only a 1-year duration

at the Station, whereas younger Anchors were offered contracts of multiple years in duration.

        22.       Additionally, in the years prior to Plaintiff, ROUNDTREE’s termination in

February 2019, Plaintiff’s salary was significantly decreased, while the salary of a younger anchor

was significantly increased.

        23.       Until approximately October of 2017, Bob Clinkingbeard served as News Director

at the Station.

        24.       In or around April of 2017, at a News Staff meeting, Clinkingbeard announced, “I
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 4 of 25 PageID 283




don’t want old guys with ties on my news set.”

       25.     Additionally, until approximately 2017, Elliot Wiser served as General Manager at

the Station.

       26.     After Wiser’s employment at the Station ended, documents were found on Wiser’s

desk which include what has been referred to as a “hit list” (attached hereto as Exhibit E) of

employees at the Station who were over the age of 40 and who appear to have been targeted for

termination or who had already been terminated from their employment.

       27.     Another document was also found on Wiser’s desk which was titled “Staffing Plan”

(attached hereto as Exhibit F) and which had the name of Plaintiff, ROUNDTREE, written upon

it with the words “2018 bye bye” written next to Plaintiff ROUNDTREE’s name.

       28.     In November 2018, Plaintiff, ROUNDTREE, was verbally informed by

representatives of Defendants TEGNA and PACIFIC that he would be offered a new contract in

2019, but that his salary would be further reduced and that he would serve only six months as an

Anchor and would then be demoted to Investigative Reporter for the next 12 months, with a salary

of approximately half of what he had previously been earning.

       29.     Defendants TEGNA and PACIFIC made the decision to offer Plaintiff a contract

with a reduced salary and a demotion based on Plaintiff’s age.

       30.     On January 9, 2019, Defendants PACIFIC and TEGNA officially offered Plaintiff,

ROUNDTREE, the new contract. All other Anchors who were under 40 years old continued to be

offered multi-year contracts. Plaintiff’s contract in effect at the time was set to expire on February

28, 2019.

       31.     On January 28, 2019, Plaintiff, ROUNDTREE, dual-filed a Charge of

Discrimination with the Equal Employment Opportunity Commission and the Florida Commission
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 5 of 25 PageID 284




on Human Relations alleging that Defendants PACIFIC and TEGNA had discriminated against

Plaintiff based on his age by offering him the afore described 2019 contract, which represented a

demotion and a significant decrease in pay. The Charge also alleged age discrimination based on

the terms of contracts which were offered to Plaintiff in years prior. ROUNDTREE charged in his

petition to the EEOC and FCHR that the adverse actions taken by Defendants PACIFIC and

TEGNA were motivated by ROUNDTREE’s age. Defendants were served with copies of the

Charge via hand delivery on the same day it was filed.

       32.     Within hours of receiving Plaintiff ROUNDTREE’s Charge, Defendants PACIFIC

and TEGNA suspended Plaintiff’s employment, and immediately initiated an investigation into

so-called ethical violations to be alleged against him by Defendants.

       33.     Approximately eleven days later, on February 8, 2019, Defendants PACIFIC and

TEGNA terminated Plaintiff, ROUNDTREE’s current contract and employment, and revoked and

withdrew the new 2019 contract which Plaintiff had signed and which would have taken effect

March 1, 2019.

       34.     These actions of Defendants TEGNA and PACIFIC were motivated by a

discriminatory animus toward Plaintiff ROUNDTREE because of his age, and by a retaliatory

motive due to Plaintiff ROUNDTREE’s filing of his Charge of Discrimination with the United

States agency and the Florida State agency charged with enforcing laws against this type of

discrimination. The Defendants’ claim that their actions toward ROUNDTREE were motivated by

a legitimate, non-discriminatory reason is a pretext.

       35.     Defendant TEGNA and Defendant PACIFIC’s operations are interrelated and

Defendant TEGNA exercises a high degree of control over employees of Defendant PACIFIC.

       36.     Defendant PACIFIC operates and conducts business under Defendant TEGNA’s
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 6 of 25 PageID 285




Policy and Procedure Manual.

       37.    Defendant TEGNA participated in the decisions to shorten Plaintiff’s contracts with

the Station; to reduce Plaintiff’s salary; to demote Plaintiff; and to terminate Plaintiff’s

employment at the Station.

       38.    Employees of Defendant TEGNA participated in the decision to suspend and

terminate Plaintiff ROUNDTREE.

       39.    At all times material hereto, Defendant TEGNA, as co-employer of the Plaintiff,

exercised control over the terms and conditions of Plaintiff’s employment.

       40.    At all times material hereto, Defendant TEGNA had the power to hire, fire, and

modify the employment conditions of Plaintiff.

       41.    Plaintiff signed multiple employment agreements over the course of his

employment at the Station in which he was required to agree and expressly agreed to the “TEGNA

Broadcasting Employment Agreement Terms.”

       42.    While employed at the Station, Plaintiff was provided employment benefits, such

as the “Tegna Retirement Plan,” through Defendant TEGNA.

       43.    Upon information and belief, Anne Bentley, Vice President of Corporate

Communications for TEGNA, provided a statement to news sources stating that Plaintiff

ROUNDTREE’s termination was the result of an internal review by Defendant TEGNA.

       44.    In 2018, the Station reported a workplace injury which Plaintiff ROUNDTREE had

suffered to TEGNA’s worker’s compensation insurance carrier, “AIG Claims, Inc.”

       45.    Paperwork with regard to the above-referenced worker’s compensation claim

expressly refers to Defendant TEGNA as Plaintiff’s employer.
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 7 of 25 PageID 286




                                        COUNT I
                              AGE DISCRIMINATION – FCRA
                                   (Defendant TEGNA)

       46.     Plaintiff realleges and adopts Paragraphs 1 through 45 as if set out in full herein.

       47.     Plaintiff is a member of a protected class under the Florida Civil Rights Act.

       48.     By its conduct described above, Defendant TEGNA engaged in unlawful

employment practices and discriminated against Plaintiff on the basis of his age in violation of the

Florida Civil Rights Act.

       49.     As a result of Defendant TEGNA’s unlawful discrimination, Plaintiff has suffered

and continues to suffer damages and therefore prays for the following relief:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages, including but not limited to mental anguish, loss

                       of dignity, and all other intangible injuries;

               e.      Punitive damages;

               f.      Costs and attorneys’ fees; and

               g.      For any other relief this Court deems just.



                                         COUNT II
                              AGE DISCRIMINATION – FCRA
                                (As to Defendant – PACIFIC)

       50.     Plaintiff realleges and adopts Paragraphs 1 through 45 as if set out in full herein.

       51.     Plaintiff is a member of a protected class under the Florida Civil Rights Act.

       52.     By its conduct described above, Defendant PACIFIC engaged in unlawful

employment practices and discriminated against Plaintiff on the basis of his age in violation of the
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 8 of 25 PageID 287




Florida Civil Rights Act.

       53.     As a result of Defendant PACIFIC’s unlawful discrimination, Plaintiff has suffered

and continues to suffer damages and therefore prays for the following relief:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages, including but not limited to mental anguish, loss

                       of dignity, and all other intangible injuries;

               e.      Punitive damages;

               f.      Costs and attorneys’ fees; and

               g.      For any other relief this Court deems just.


                                        COUNT III
                              AGE DISCRIMINATION – ADEA
                                (As to Defendant – TEGNA)

       54.     Plaintiff realleges and adopts Paragraphs 1 through 45 as if set out in full herein.

       55.     Plaintiff is a member of a protected class under the Age Discrimination in

Employment Act (ADEA).

       56.     By its conduct describe above, Defendant TEGNA engaged in unlawful

employment practices and discriminated against Plaintiff on the basis of his age in violation of the

ADEA.

       57.     As a result of Defendant TEGNA’s unlawful discrimination, Plaintiff has suffered

and continues to suffer damages and therefore prays for the following relief:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 9 of 25 PageID 288




               c.      Front pay and benefits;

               d.      Liquidated damages;

               e.      Costs and attorneys’ fees;

               f.      For any other relief this Court deems just.

                                         COUNT IV
                              AGE DISCRIMINATION – ADEA
                                (As to Defendant – PACIFIC)

       58.     Plaintiff realleges and adopts Paragraphs 1 through 45 as if set out in full herein.

       59.     Plaintiff is a member of a protected class under the Age Discrimination in

Employment Act (ADEA).

       60.     By its conduct describe above, Defendant PACIFIC engaged in unlawful

employment practices and discriminated against Plaintiff on the basis of his age in violation of the

ADEA.

       61.     As a result of Defendant PACIFIC’s unlawful retaliation and discrimination,

Plaintiff has suffered and continues to suffer damages and therefore prays for the following relief:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Liquidated damages;

               e.      Costs and attorneys’ fees;

               f.      For any other relief this Court deems just.

                                           COUNT V
                                    RETALIATION - FCRA
                                  (As to Defendant – TEGNA)

       62.     Plaintiff realleges and adopts Paragraphs 1 through 45 as if set out in full herein.
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 10 of 25 PageID 289




        63.     Plaintiff suffered an adverse employment action for opposing an employment

 practice made unlawful by Florida Statutes Chapter 760.

        64.     The above described acts of retaliation constitute a violation of Florida Statutes

 Chapter 760 for which Defendant TEGNA is liable.

        65.     As a result of Defendant TEGNA’s unlawful retaliation and discrimination,

 Plaintiff has suffered and continues to suffer damages and therefore prays for the following relief:

                a.      Back pay and benefits;

                b.      Interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Compensatory damages, including but not limited to mental anguish, loss

                        of dignity, and all other intangible injuries;

                e.      Punitive damages;

                f.      Costs and attorneys’ fees; and

                g.      For any other relief this Court deems just.

                                            COUNT VI
                                     RETALIATION - FCRA
                                   (As to Defendant – PACIFIC)

        66.     Plaintiff realleges and adopts Paragraphs 1 through 45 as if set out in full herein.

        67.     Plaintiff ROUNDTREE suffered an adverse employment action for opposing an

 employment practice made unlawful by Florida Statutes Chapter 760.

        68.     The above described acts of retaliation constitute a violation of Florida Statutes

 Chapter 760 for which Defendant PACIFIC is liable.

        69.     As a result of Defendant PACIFIC’s unlawful retaliation and discrimination,

 Plaintiff has suffered and continues to suffer damages and therefore prays for the following relief:
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 11 of 25 PageID 290




                a.      Back pay and benefits;

                b.      Interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Compensatory damages, including but not limited to mental anguish, loss

                        of dignity, and all other intangible injuries;

                e.      Punitive damages;

                f.      Costs and attorneys’ fees; and

                g.      For any other relief this Court deems just.


                                           COUNT VII
                                    RETALIATION – ADEA
                                   (As to Defendant – TEGNA)

        70.     Plaintiff realleges and adopts Paragraphs 1 through 45 as if set out in full herein.

        71.     Plaintiff suffered an adverse employment action for opposing an employment

 practice made unlawful by the Age Discrimination in Employment Act.

        72.     The above described acts of retaliation constitute a violation of the Age

 Discrimination in Employment Act for which Defendant TEGNA is liable.

        73.     As a result of Defendant TEGNA’s unlawful retaliation and discrimination,

 Plaintiff has suffered and continues to suffer damages and therefore prays for the following relief:

                a.      Back pay and benefits;

                b.      Interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Liquidated damages;

                f.      Costs and attorney’s fees; and

                h.      For any other relief this Court deems just and equitable.
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 12 of 25 PageID 291




                                             COUNT VIII
                                       RETALIATION – ADEA
                                     (As to Defendant – PACIFIC)

           74.    Plaintiff realleges and adopts Paragraphs 1 through 45 as if set out in full herein.

           75.    Plaintiff suffered an adverse employment action for opposing an employment

 practice made unlawful by the Age Discrimination in Employment Act.

           76.    The above described acts of retaliation constitute a violation of the Age

 Discrimination in Employment Act for which Defendant PACIFIC is liable.

           77.    As a result of Defendant PACIFIC’s unlawful discrimination, Plaintiff has suffered

 and continues to suffer damages and therefore prays for the following relief:

                  a.      Back pay and benefits;

                  b.      Interest on back pay and benefits;

                  c.      Front pay and benefits;

                  d.      Liquidated damages;

                  f.      Costs and attorney’s fees; and

                  h.      For any other relief this Court deems just and equitable.


                                    DEMAND FOR JURY TRIAL

           Plaintiff demands a trial by jury on all issues so triable against all Defendants named
 herein.


                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 24th day of August 2020, a true and correct copy of the

 foregoing has been furnished via EM/ECF to:

           Stephen T. Ball, Esq.
           Luis J. Gonzalez, Esq.
           Daniel J. Kavanaugh, Esq.
           Holland & Knight, LLP
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 13 of 25 PageID 292




       200 South Orange Avenue, Suite 2600
       Post Office Box 1526
       Orlando, FL 32802-1526, at the following primary emails:
       Primary:       stephen.ball@hklaw.com; luis.gonzalez@hklaw.com;
                     daniel.kavanaugh@hklaw.com


                                       FLORIN ROEBIG, P.A.


                                       _______________________________
                                       WIL H. FLORIN, ESQUIRE
                                       Florida Bar No.: 0337234
                                       Primary Email: WHF@FlorinRoebig.com
                                       Secondary Email: Lisa@FlorinRoebig.com
                                   *** THOMAS D. ROEBIG, JR., ESQUIRE
                                       Florida Bar No.: 0651702
                                       Primary Email: TDR@FlorinRoebig.com
                                       Secondary Email: Lisa@florinroebig.com
                                       PARKER Y. FLORIN, ESQUIRE
                                       Florida Bar No.: 0127139
                                       Primary Email:      PFlorin@FlorinRoebig.com
                                       Secondary Email: Lisa@FlorinRoebig.com
                                       TAYLOR D. ROEBIG, ESQUIRE
                                       Florida Bar No.: 1002817
                                       Primary Email: TaylorRoebig@FlorinRoebig.com
                                       Secondary Email: Lisa@FlorinRoebig.com
                                       777 Alderman Road
                                       Palm Harbor, Florida 34683
                                       Telephone No.: (727) 786-5000
                                       Facsimile No.: (727) 772-9833
                                       Attorneys for Plaintiff
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 14 of 25 PageID 293
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 15 of 25 PageID 294
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 16 of 25 PageID 295
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 17 of 25 PageID 296
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 18 of 25 PageID 297
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 19 of 25 PageID 298
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 20 of 25 PageID 299
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 21 of 25 PageID 300
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 22 of 25 PageID 301
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 23 of 25 PageID 302
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 24 of 25 PageID 303
Case 8:19-cv-02857-CEH-SPF Document 36 Filed 08/24/20 Page 25 of 25 PageID 304
